           Case 7:20-cr-00394-CS Document 13 Filed 08/24/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                 v.                                                                      20 Cr. 394

 BORNWAKIM PILGRIM,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could
             Case 7:20-cr-00394-CS Document 13 Filed 08/24/20 Page 2 of 5




lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material that is not sensitive disclosure material may be disclosed by the

defense to:

              (a) Personnel for whose conduct the defense is responsible, i.e., personnel employed

by or retained by the defense, as needed for purposes of defending this action;

              (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material shall be disclosed only as follows:

              (a) To the defendant, the defense, and personnel for whose conduct the defense is

responsible.


                                                   2
           Case 7:20-cr-00394-CS Document 13 Filed 08/24/20 Page 3 of 5




       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media.

       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, when the time of filing of any writ of habeas corpus

in the defendant’s case expires; the period of direct appeal from any order dismissing any of the

charges in the above-captioned case; or the granting of any motion made on behalf of the

Government dismissing any charges in the above-captioned case, whichever date is later. If

disclosure material is provided to any prospective witnesses, the defense shall make reasonable

efforts to seek the return or destruction of such materials.




                                                  3
            Case 7:20-cr-00394-CS Document 13 Filed 08/24/20 Page 4 of 5




       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.



                                    Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________           August 21, 2020
                                      Date: _____________________
    SAMUEL L. RAYMOND / COURTNEY HEAVEY
    Assistant United States Attorneys


   ___________________________                           Date: _____________________
   SAMUEL BRAVERMAN
   Counsel for BORNWAKIM PILGRIM


SO ORDERED:

Dated: White Plains, NY
       August __, 2020

                                                         _________________________________
                                                         THE HONORABLE CATHY SEIBEL
                                                         UNITED STATES DISTRICT JUDGE


                                                4
            Case 7:20-cr-00394-CS Document 13 Filed 08/24/20 Page 5 of 5




       8. This Order places no restriction on a defendant's use or disclosure of ESI that originally

belonged to the defendant.



                                    Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

    AUDREY STRAUSS
    Acting United States Attorney


by:____________                    Date:
   SAMUELL. RAYMOND/ COURTNEY HEAVEY
   rt united States Attorneys


   �1/k]
  t>sAMUEL BRAVERMAN
                             .=-·                        Date

    Counsel for BORNWAKIM PILGRIM


SO ORDERED:

Dated: White Plains, NY
              24 2020
       August _,




                                                4
